Citation Nr: 0516051	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a debt was validly created by the overpayment of 
nonservice-connected pension benefits.

(The issues of entitlement to an effective date earlier than 
April 4, 1995, for the grant of service connection for post-
traumatic stress disorder, and entitlement to an effective 
date earlier than April 4, 1995, for the grant of a total 
disability rating based on individual unemployability, are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A hearing was held in May 2000 before the undersigned, who is 
the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.CA. § 7107(c).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

In a March 2001 remand, the Board pointed out that the record 
revealed that the veteran had perfected in the early 1990's 
an appeal with respect to the issue of whether a debt was 
validly created as the result of an overpayment of 
nonservice-connected pension benefits.  Although the issue 
had been perfected, it was observed that, for unknown 
reasons, the issue had never been certified and transferred 
to the Board for review.  As such, the Board has never issued 
a decision on this issue.  Because of the uncertainty 
regarding the status of the issue, including whether it may 
have been withdrawn from appeal, the Board instructed the RO, 
on remand, to obtain clarification. 

Upon reviewing the record in March 2003, the Board once again 
remanded the matter for due process considerations.  In the 
remand, the Board noted that, unless the appeal is withdrawn 
by the veteran, the RO should place the issue on the Board's 
docket and take whatever substantive or procedural action is 
deemed necessary to prepare this issue for appellate review.  
The Board also noted that clarification should be obtained 
from the veteran regarding his desire for the validity of the 
debt issue to proceed to the Board for appellate 
adjudication.  

In April 2003, the RO obtained an audit of the veteran's 
benefit payment account and apprised the veteran of the 
results by way of a letter.  In that letter, the RO informed 
the veteran that the Board had advised it that the appeal had 
not been certified to them and asked the veteran to indicate 
whether he wished to continue the appeal or instead withdraw 
it from further consideration.  A May 12, 2004, handwritten 
notation on the audit letter apparently made by someone at 
the RO indicates that the veteran did not respond.  

While the RO did not fully comply with the explicit 
instructions contained in the March 2003 Board remand 
decision concerning the obtainment of clarification of the 
veteran's desire to proceed with the appeal of this matter, 
the Board presently finds that, since the veteran has not 
taken explicit action to withdraw this appeal, the issue of 
whether a debt was validly created by the overpayment of 
nonservice-connected pension benefits is in appellate status.  
Accordingly, even though the RO may have done a better job in 
complying with the Board's instructions, the veteran's rights 
are fully protected by finding that this matter remains on 
appeal.  However, for the reasons explained below, a remand 
is required for other reasons.

As alluded to by the Board in March 2003, because the appeal 
has not been withdrawn by the veteran, it is necessary for 
the RO to both place the appeal in its appropriate place on 
the Board's docket, and take whatever substantive or 
procedural action is deemed necessary to prepare this issue 
for appellate review.  Among other things, this means that, 
besides the June 2002 and April 2003 audit letters, a 
Supplemental Statement of the Case (SSOC) is required to be 
provided to the veteran providing him with a 60 day period to 
respond.  

As provided by 38 C.F.R. § 19.31(c) (2004), following a 
remand from the Board, the RO will issue a SSOC if it 
develops the evidence or cures a procedural defect, unless 
(1) the only purposes of the remand is to assemble records 
previously considered by the RO and properly discussed in a 
prior SOC or SSOC; or (2) the Board specifies in the remand 
that a SSOC is not required.  Neither of these two exceptions 
is applicable to this case.  

Additionally, 38 C.F.R. § 19.38, provides, in pertinent part, 
that when the Board remands a case the RO will complete the 
additional development of the evidence or procedural 
development required.  Following completion of the 
development, the case will be reviewed to determine whether 
the additional development, together with the evidence which 
was previously of record, supports the allowance of all 
benefits sought on appeal.  If any benefits sought on appeal 
remain denied following this review, the RO will issue a SSOC 
concerning the additional development pertaining to that 
issue in accordance with the provisions of section 19.31 of 
this part.  Following the 60-day period allowed for a 
response to the SSOC pursuant to Rule of Practice 20.302(c), 
the case will be returned to the Board for further appellate 
processing unless the appeal is withdrawn or subsequent 
review results in the allowance of all benefits sought on 
appeal.  38 C.F.R. §§ 19.38, 20.302(c) (2003).  Here, none of 
these procedures and processes were followed by the RO.

Regrettably, in order to ensure that the veteran's due 
process and fair process rights are fully protected,  the 
Board must, once again, remand this matter.  Therefore, this 
matter is remanded for the following:  

Issue to the veteran a Supplemental 
Statement of the Case on the issue of 
whether a debt was validly created by the 
overpayment of nonservice-connected 
pension benefits.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  See, 
e.g., 38 C.F.R. §§ 3.271, 3.660 (2004).  
Provide a 60-day period for response 
before recertifying the case to the 
Board.  Also, before returning the case 
to the Board, action should be taken to 
ensure that the appeal has been placed in 
its appropriate place on the Board's 
docket (the current docket number being 
used is for the earlier effective date 
claims that are being decided by way of a 
separate decision).  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
ensure that the veteran is afforded all due process of law.  
In accordance with Stegall v. West, 11 Vet. App. 268 (1998), 
the veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  The 
Board intimates no opinion as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

